OFFICE OF THE AlTORNEY         GENERAL OF TEXAS
                         AUSTIN




                                            to him within the



                                            of your 1ett.r of
                                            thlm drpar$mant oa
                                           ads In part   a.   fol-

                                       onal Doions*, War
                                        of Independant




                         auy a truetee hire a
                  ted to hIm wlthln the ~acoda
                 y or within the third degree
by oonrangulnlty?”
        Artlola   h32 of thr   Penal   Co38 provldesr
        *Ho offioar    of thle State or any offI6or     of
amy blatriot     oountr,  city,  preolnct aohool dIntrIot,
or other mun i olpal aubditIslon    or this Stute,   or any
offloar   or mombrr of any State     dlrtrict,  county,    olty,
lohool dirtriot     or other munlo~pal board, or ju&gel of
                                                                   ‘:
                                                                        589




Emwrablo   Y. r. Kirks,   Paea 2.



      &     ooufb, oroatod by OT uadr? authorIt          of any
      guaord or rpbolal        law or thlr atate, or my QOPI
      bu of t%o kglrlatur8,          8ball appoint     or vote ror,
      or oooiln      the .ppoIntm..t    to any offio.,    porltlon,
      olork.hlp,     lr;Joym.nt   or duty’, of a4 parron ro-
      l.t.4   within    the saooad 4.gr.8    by .t2InIty   or wIth-
      in thr third drqrbe by oon.mguIaIty           to th. prreon
      80 appointin@ or 80 TOtlag or to any other member
      of any .u.h board, the k&l.tur.,             or court of rhloh
      8.8h pUson      so appointing    or voting MY bo a mmber,
      +hu thr'ralary,fwa, or oowbnaatlon               or .uoh ap-
      polatoo Ia to bo paid for, dIrootly or Indlrootly,
      out or or rrom pub110 rundr or roe8 0r orrio or 64
      kin4 or lhnotor whatroovor.*
            Art1010 433 of the Poaal Oodo I3 lnuaoratlng tho
offioor. to rham tho lnhlbltlona of thl8 law apply epoolfloal-
ly moatIon umbbsr8 or rahool board8 and rchool tru8t8e8.     It
thQ8 follow8 that a school trurtoo ouuiot appoint, or voto for,
or ootiflm th8 appointunt Or 8ny por8on who 1s related    to    him
or any other amber or the board within the atlpulatod degroor
of rolatlonahlpu&on tho oonpenoatlon of such apaolntso f. to
bo paillrr0rrpub110 rund.. AooordInS to tho inr0nati0n    In
your roquoat, tho supervisor tor th. Xatlonal D.f.n.o, 1(ar
Pmduotion Course Is hlrod and rirod by the looal trastoos.
410bollero thlr oloarly 001~. rlthin the purvlow or *appoint,
or roto for, or oonrlm the appoIntaentw or any per8011 aa
rot forth la Artlol. 432, rupra.

            The faot tho oompen8atIon to be paid 8-h appolntoe
la rma fedora1 fuaa. 4008 not romwb th. appointment from tho
.oopo of Art1010 432, rupn.   wo quoto from 42 Am. Jr. P. 710
l* follarr

             Vubllo    fund8 are moneys belonging tho  to
      mltod btat.8 or a oorporato agonoy or the tod-
      oral Oovorsmont, 8 state or lubdItI8Ion thereor,
      or a 8un101p.1 oorporotIon ---*
Our Ilepotlu Statuto  spoakm of ‘pub110 fund8 or any kind and
ohuartcr   rhatro.r.r. Thlo la our opinion   Inaludrr fedora1
rua4..
                                                                      590


      Bozwrablo Y. 1. Kloko,   Pago 3.


I.
.*!
9’.
                  :t  1. ther.ioto tho oplnioa of this   doparta.nt
I     that your quortlon bo m8won4 in tho aogatlro.
Y




                                                 y*04 0. Ohu6lor
                                                          A..lrt..t